DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has alleged that claims 9-10 are readable upon elected Species C, drawn to Fig. 22A; however, it is noted by the Examiner that the following limitations of claim 10 are not readable upon Fig. 22A: “the first circuit comprising: … a second output terminal, … and wherein the other of the source and the drain of the fifth transistor is electrically connected to the second output terminal.” Applicant has identified 104 as the fifth transistor in Fig. 22A; however, 104 is electrically connected to input terminal S1 of first circuit SR1, wherein input terminal S1 cannot be reasonably construed as a second output terminal of first circuit SR1.
Claims 1-4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al (WO 2014054516 A1).
As recited in independent claim 9, Murakami et al show a semiconductor device (see Figs. 30, 33, and 34) comprising: a shift register (see 100 in Fig. 30), the shift register comprising: a first circuit (see SR1 in Fig. 33), the first circuit SR1 comprising: a first transistor Tr3, a second transistor Tr7, a third transistor Tr1, a fourth transistor Tr10, and a fifth transistor Tr2; a first wiring 12, a second wiring VSS, and a third wiring 17; and a first output terminal 21, wherein one of a source and a drain of the first transistor Tr3 is electrically connected to the first wiring 12 to which a first clock signal CKa is supplied, wherein the other of the source and the drain of the first transistor Tr3 is electrically connected to one of a source and a drain of the second transistor Tr7 and the first output terminal 21, wherein the other of the source and the drain of the second transistor Tr7 is electrically connected to the second wiring VSS, wherein a low potential VSS is input into one of a source and a drain of the fourth transistor Tr10, wherein one of a source and a drain of the third transistor Tr1 is electrically connected (see electrical connections in Fig. 33) to a gate of the first transistor Tr3, one of a source and a drain of the fifth transistor Tr2, and the other of the source and the drain of the fourth transistor Tr10, wherein a gate of the third transistor Tr1 is electrically connected to the third wiring 17 to which a second clock signal CKc is supplied, and wherein the other of the source and the drain of the fifth transistor is electrically connected (see connection between IN2 of SR1 and O of second circuit SR2 in Fig. 30) to a second circuit SR2.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the arguments are not drawn to the reference appearing in the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The document Murakami et al (US 20150262703 A1) is an English language equivalent of WO 2014054516 A1.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
09/21/2022